Title: From George Washington to Brigadier General William Irvine, 6 February 1780
From: Washington, George
To: Irvine, William


          
            Dear Sir,
            Morristown Feby 6th 1780.
          
          The inclosed is a request to General Hand to return to Camp. I shall be obliged to you for causing it to be safe delivered.
          I hope your absence will not exceed the first of April—could

you return sooner with convenience, it would be more agreeable to Dr Sir Yr obedt Hble Servt
          
            Go: Washington
          
        